DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.	Claims 1 has been currently amended.
3.	Claims 1-18 and 20 are pending in the present application.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
5.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1-18 of present Application No. 16/568,013 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/567,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application 16/568,013 are anticipated by copending application 16/567,943 since both sets of claims essentially recite the same limitations.  
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim correspondence between Application No. 16/568,013 and 16/567,943:
Current Application 
16/568,013
Claim 1
2
3
4
5
6
7
8
9
Copending Application 16/567,943
Claim 1
2
3
4
5
6
7
8
9


Current Application 
16/568,013
10
11
12
13
14
15
16
17
18
Copending Application 16/567,943
10
11
12
13
14
15
16
17
18


	Next table shows an example of the similarities between claim 1 of the current application No. 16/568,013 and claim 1 of copending application No. 16/567,943.
Claim 1 of application No. 16/568,013
Claim 1 of application No. 16/567,943
A method for presenting views of a very large point data set, comprising: 
A method for presenting multi-resolution views of a very large point data set, comprising: 
a. storing data on a storage system that is representative of a point cloud comprising a very large number of associated points; 
a. storing data on a storage system that is representative of a point cloud comprising a very large number of associated points;
b. automatically and deterministically organizing the data into an octree 


c. receiving a command from a user of a user interface to present an image based at least in part upon a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
and d. assembling the image based at least in part upon the selected origin and vector originating at the origin, the image 









wherein the image comprises a gradient of octree mesh resolution data sectors in a direction outward from the selected viewing origin along the vector.

the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector,
wherein the image comprises a gradient of octree mesh resolutions data sectors in a direction outward from the selected viewing origin along the vector.


	In conclusion, claims 1-18 of present application 16/568,013 are also rejected under non-statutory double patenting by application 16/567,943.

7.	Claims 1-18 of present Application No. 16/568,013 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/568,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present .  
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim correspondence between Application No. 16/568,013 and 16/568,073:
Current Application 
16/568,013
Claim 1
2
3
4
5
6
7
8
9
Copending Application 16/568,073
Claim 1
2
3
4
5
6
7
8
9


Current Application 
16/568,013
10
11
12
13
14
15
16
17
18
Copending Application 16/568,073
10
11
12
13
14
15
16
17
18


	Next table shows an example of the similarities between claim 1 of the current application No. 16/568,013 and claim 1 of copending application No. 16/568,073.
Claim 1 of application No. 16/568,013
Claim 1 of application No. 16/568,073

A system for presenting multi-resolution views of a very large point data set, comprising:
a. storing data on a storage system that is representative of a point cloud comprising a very large number of associated points; 
a. a storage system comprising data representing a point cloud comprising a very large number of associated points; 
b. automatically and deterministically organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution, wherein the data sectors have different mesh resolution levels wherein data sectors of similar octree mesh resolution are stored such that they have similar retrieval latencies from the storage system and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system;
b. a controller operatively coupled to the storage cluster and configured to organize the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution, wherein the data sectors have different mesh resolution levels wherein data sectors of similar octree mesh resolution are stored such that they have similar retrieval latencies from the storage system and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system;

and c. a user interface through which a user may, for a frustum, select a viewing perspective origin of the frustum, avector of the frustum originating at the origin of the frustum and a field of view of the frustum, which may be utilized to command the controller to assemble an image based at least in part upon the selected origin and vector,
and d. assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy,





wherein the image comprises a gradient of octree mesh resolution data sectors in a direction outward from the selected viewing origin along the vector.
the image comprising a plurality of data sectors pulled from the octree hierarchy, the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector,
wherein the image comprises a gradient of octree mesh resolution data sectors in a direction outward from the selected 


8.	In conclusion, claims 1-18 of present application 16/568,013 are also rejected under non-statutory double patenting by application 16/568,073.

9.	Claims 1-18 and 20 of present Application No. 16/568,013 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of copending Application No. 16/568,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application 16/568,013 are anticipated by copending application 16/568,112 since both sets of claims essentially recite the same limitations.  
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim correspondence between Application No. 16/568,013 and 16/568,112:
Current Application 
16/568,013
Claim 1
2
3
4
5
6
7
8
9
Copending Application 16/568,112
Claim 1
2
3
4
5
6
7
8
9


Current Application 
16/568,013
10
11
12
13
14
15
16
17
18
Copending Application 16/568,112
10
11
12
13
14
15
16
17
18


Current Application 
16/568,013
20
Copending Application 16/568,112
20









10.	Next table shows an example of the similarities between claim 1 of the current application No. 16/568,013 and claim 1 of co-pending application No. 16/568,112.
Claim 1 of application No. 16/568,013
Claim 1 of application No. 16/568,112
A method for presenting views of a very large point data set, comprising: 
1. A system for presenting views of a very large point data set, comprising:
a. storing data on a storage system that is representative of a point cloud 

b. automatically and deterministically organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution, wherein the data sectors have different mesh resolution levels wherein data sectors of similar octree mesh resolution are stored such that they have similar retrieval latencies from the storage system and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system;
b. a controller operatively coupled to a storage cluster and configured to automatically and deterministically organize the point data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution, wherein the data sectors have different mesh resolution levels wherein data sectors of similar octree mesh resolution are stored such that they have similar retrieval latencies from the storage system and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system;
c. receiving a command from a user of a user interface to present an image based at least in part upon a selected viewing perspective origin of the frustum, a vector 




wherein the image comprises a gradient of octree mesh resolution data sectors in a direction outward from the selected viewing origin along the vector.
which may be utilized to command the controller to assemble an image based at least in part upon the selected origin and vector, the image comprising a plurality of data sectors pulled from the octree hierarchy,

wherein the image comprises a gradient of octree mesh resolution data sectors in a direction outward from the selected viewing origin along the vector.


11.	In conclusion, claims 1-18 and 20 of present application 16/568,013 are also rejected under non-statutory double patenting by application 16/568,112.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 1-5, 7, 12-15, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robert Pack (U.S. Patent Application Publication No. 2008/0238919 A1), in view of Schrag et al. (U.S. Patent Application Publication No. 2011/0066963 A1), and further in view of Arslan et al. (U.S. Patent Application Publication No. 2006/0058985 A1).
16.	Regarding Claim 1 (Currently amended), Pack discloses A method for presenting views of a very large point data set, (Abstract reciting “A point cloud data set may be pre-processed for fast and efficient rendering.”  The point cloud data set  comprising: 
	a. storing data on a storage system that is representative of a point cloud comprising a very large number of associated points; (paragraph [0040] reciting “Turning now to FIG. 1, a flow diagram of a method 100 for pre-processing texel camera generated point cloud data sets for efficient and accurate rendering is depicted.” 
paragraph [0041] reciting “At step 110, one or more point cloud data sets may be received. As discussed above, the point cloud data sets received at step 110 may be generated from a LIDAR imaging system, such as a TTC, and may comprise point cloud data taken from one or more points of view (i.e., LIDAR imaging positions). Accordingly, at step 115, point cloud data sets from these multiple points of view may be merged together into a single point cloud data set using a global transformation.” 
paragraph [0042] reciting “At step 120, method 100 may stream through the merged dataset of step 115 to construct an octree hierarchy therefrom. An octree hierarchy constructed at step 120 may partition the scene captured in the point cloud data into increasingly smaller (i.e., more highly detailed) volumes.” 
paragraph [0059] reciting “…The octree may be stored in a file and/or other data storage location. …”
While the single point cloud data s--------et corresponds to data that is representative of a point cloud comprising a very large number of associated points, this merged data set is not discussed to be stored on a storage system, explicitly.  However, Pack does disclose that the octree resulting from the merged data set is stored on data storage location, thus it would have been obvious to a person of ordinary skill in the art at the 
	b. automatically and deterministically organizing the data into an octree hierarchy of data sectors, (see Figure 1; paragraph [0042] reciting “At step 120, method 100 may stream through the merged dataset of step 115 to construct an octree hierarchy therefrom. An octree hierarchy constructed at step 120 may partition the scene captured in the point cloud data into increasingly smaller (i.e., more highly detailed) volumes.”  In Figure 1, the merged point clouds are constructed, automatically and deterministically, into an octree hierarchy of step 120.) each of which is representative of one or more of the points at a given octree mesh resolution, (see FIG. 2c; paragraph [0046] reciting “FIG. 2c depicts a further partitioning of the scene 200.V. As the scene 200.V is further partitioned, the space may be recursively split into octants (e.g., each child node 210 through 218 may have eight (8) respective child nodes). FIG. 2c shows child node 211 and 212 partitioned into eight (8) child octants. For instance, node 211 is divided into child nodes 220 through 227. These nodes may correspond to volumes 220.V through 227.V. As is shown in FIGS. 2a-c, each level in the hierarchy may comprise additional detail about the scene of volume 200. Hence, an octree structure may be used to create a LOD tree describing a scene 200.V. Volume 200 may be recursively split as many times as necessary to obtain a desired level of granularity or a leaf node is reached (i.e., a node having no children). A 
	One or more nodes at each level of the octree correspond to a sector.  To illustrate, as shown in FIG. 2c, the node 200 occupies a sector of a particular resolution.  Each of or a combination of the nodes 210, 211, …, and 217 may occupy another sector and so forth.  Each level of the octree tree contains additional details about the scene of volume 200 so one or more nodes on each level can be grouped together to correspond to a sector.  Each child node is a portion of the volume of a parent node, thus each child node contains one or more points of the parent node.) wherein the data sectors have different mesh resolution levels (paragraph [0044] reciting “Turning to FIG. 2a, one embodiment of an octree hierarchy is depicted. A tree structure (e.g., top-level node 200) may be used to describe the spatial relationships depicted in FIGS. 2b-c. In FIG. 2a, a volume 200.V is depicted at a very high-level of granularity (e.g., low level of detail). For instance, volume 200.V may correspond to an entire 3D scene. As such, 3D volume 200.V may be represented by a top-level node 200 in an octree data structure.”;
	paragraph [0045] reciting “Turning to FIG. 2b, the 3D scene represented by 200.V may be partitioned into eight (8) substantially equally sized octants, 210.V-217.V. Each octant 210.V-217.V may comprise additional detail about object depicted in scene 200.V. The octree hierarchy may reflect this volume subdivision by generating eight (8) child nodes (nodes 210-217) under root node 200. Each node 210-217 may correspond to a volume 210.V-217.V.”;
paragraph [0046] reciting “FIG. 2c depicts a further partitioning of the scene 200.V. As the scene 200.V is further partitioned, the space may be recursively split into octants (e.g., each child node 210 through 218 may have eight (8) respective child nodes). FIG. 2c shows child node 211 and 212 partitioned into eight (8) child octants. For instance, node 211 is divided into child nodes 220 through 227. These nodes may correspond to volumes 220.V through 227.V. As is shown in FIGS. 2a-c, each level in the hierarchy may comprise additional detail about the scene of volume 200. …”
Each node level has more detail and thus higher mesh resolution.  Thus the nodes at the same level are nodes with similar mesh resolution while the nodes at different levels have different mesh resolutions.) wherein data sectors of similar octree mesh resolutions are stored (paragraph [0043] reciting “One such hierarchical point-based level of detail (LOD) data structure uses a 3D binary voxel grid to create an octree data structure as described below in conjunction with FIG. 2. …”;
paragraph [0095] reciting “The tree structure 500 of FIG. 5a may be stored in a machine readable storage location in breadth-first order. This ordering is depicted by the dashed lines connecting tree nodes (e.g., 510, 520, and 530) in FIG. 5a. Under a breadth-first ordering, node 510 may be stored, followed by 520, 530, 540, 542, 550, 552, 560, 570, 572, 574, 576, and so on.”) such that they are have similar retrieval latencies from the storage system; and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system (paragraph [0059] reciting “At step 185, given the quadrilaterals and splats created for each leaf node of the octree hierarchy, lower LOD textured quads for the higher nodes in the tree may be generated (e.g., with larger a error threshold The octree may be stored in a file and/or other data storage location. As discussed above in conjunction with FIG. 2a-c, the octree may be stored as a sequential list of nodes by traversing the octree data structure in breadth-first order.”;
paragraph [0095] reciting “The tree structure 500 of FIG. 5a may be stored in a machine readable storage location in breadth-first order. This ordering is depicted by the dashed lines connecting tree nodes (e.g., 510, 520, and 530) in FIG. 5a. Under a breadth-first ordering, node 510 may be stored, followed by 520, 530, 540, 542, 550, 552, 560, 570, 572, 574, 576, and so on.”
paragraph [0103] reciting “At step 460, each node in the hierarchical data structure generated at step 450 may be stored in a file and/or network accessible storage location. As discussed above, the hierarchical tree may be serialized using a breadth-first traversal of the tree. The serialized data stream may be stored in a file and/or some other data storage system (e.g., database, or the like). The textures ascribed to each leaf node in the tree may be stored in line with the tree (e.g., as part of the serialized tree data structure) and/or may be stored in a separate texture file and/or atlas as described above.”
Storing the tree with breadth-first means nodes that are similar in mesh resolution/detail due to being on the same level will be stored closer together while nodes that are farther down the down the octree in their respective levels will be stored farther away.  Thus latencies for accessing/traversing the stored octree for similar mesh resolution nodes will be similar while times for accessing nodes with mesh resolution different from another level will be more different.  
	c. receiving a command from a user of a user interface to present an image based at least in part upon a selected viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum; (paragraph [0063] reciting “At step 310, a viewpoint (i.e., point of view from which model is to be rendered) may be selected. At step 315, the hierarchical LOD octree structure loaded at step 305 may be traversed starting at the coarsest level of detail node(s) in the octree hierarchy.”;
paragraph [0064] reciting “At step 320, each node visited by the traversal of step 315 may be checked for visibility. The visibility check of step 320 may comprise frustum culling to determine whether the checked node is visible given the point of view selected at step 310. If the determining of step 320 indicates that the node is not visible, the flow may continue at step 325; otherwise, the flow may continue to step 330.”

In the Applicants’ specification, the origin is described as such in paragraph [0026]: “To produce a view or composite image from the point cloud for a user, the user typically first must provide some information regarding the data "frustrum" of interest, or the data that he intends to be within the simulated field of view, which may be defined by a point origin within or outside of the point cloud, a vector originating at the point origin and having a three-dimensional vector orientation, and a field capture width (somewhat akin to an illumination beam width when a flashlight is shined into the dark:”  Likewise as disclosed in Pack the selected viewpoint at step 310 has a frustum that is culled so that only the elements within the viewing direction (vector) are shown, and those outside the frustum are culled (not rendered).) and 	
	d. assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy, (paragraph [0064] reciting “At step 320, each node visited by the traversal of step 315 may be checked for visibility. The visibility check of step 320 may comprise frustum culling to determine whether the checked node is visible given the point of view selected at step 310. If the determining of step 320 indicates that 
	paragraph [0065] reciting “…After removing/culling the node(s), the flow may return to 315 where the rest of the nodes in the octree may be checked.”
	paragraph [0066] reciting “At step 330, a visible node may be processed and rendered. At step 330, an error value ϵ for the node may be determined. The error value ϵ may correspond to an error projected onto the screen by the node (e.g., when rendered).”
	paragraph [0067] reciting “At step 335, the error ϵ calculated at step 330 may be compared to an error threshold. In one embodiment, the error threshold may be 1/2 pixels. If the projected error ϵ is either below the error threshold or the node is a leaf node (i.e., has no higher LOD children nodes), the flow may continue to step 345; otherwise, the flow may continue to step 340.”
Thus only the nodes that are visible within the viewpoint are rendered.  Thus the viewpoint is used to determine which nodes are visible and which nodes are invisible.  The invisible nodes are culled while the visible nodes are rendered or traversed into.  Since one or more nodes from one or more levels of the octree will be rendered, if there is any rendering, this rendering corresponds to assembling the image comprising a plurality of data sectors based in part on the viewpoint.)
selected viewing origin along the vector. paragraph [0064] reciting “At step 320, each node visited by the traversal of step 315 may be checked for visibility. The visibility check of step 320 may comprise frustum culling to determine whether the checked node is visible given the point of view selected at step 310. If the determining 
The selected viewpoint in Pack corresponds to selected viewing perspective origin. The viewpoint has a starting point of view and it has direction, thus not every single point is necessarily visible from that direction within a frustum as indicated by frustum culling. The frustum of the point of the view corresponds to the vector originating at the origin since the frustum extends from the viewpoint selected at step 310.
In the Applicants’ specification, the origin is described as such in paragraph [0026]: “To produce a view or composite image from the point cloud for a user, the user typically first must provide some information regarding the data "frustrum" of interest, or the data that he intends to be within the simulated field of view, which may be defined by a point origin within or outside of the point cloud, a vector originating at the point origin and having a three-dimensional vector orientation, and a field capture width (somewhat akin to an illumination beam width when a flashlight is shined into the dark:”  Likewise as disclosed in Pack the selected viewpoint at step 310 has a frustum that is culled so that only the elements within the viewing direction (vector) are shown, and those outside the frustum are culled (not rendered).)
While Pack does not explicitly disclose, Schrag discloses from a user of a user interface. (paragraph [0034] reciting “The process discussed above is executed each time the user changes the viewpoint of the scene, such as by tumbling, rotating, translating, etc. the scene. This is depicted in FIGS. 4-7, which show a user tumbling the view from a perspective view (FIG. 4) to an offset top view (FIG. 5), then to an upside down view (FIG. 6) and finally to a left side view (FIG. 7). In FIG. 4, the front cone of the compass 62 is pointing perspectively in alignment with the axis of the ring scene object 66 in the scene 64. FIG. 5 shows the compass 62 also in the same corner and the same size as in FIG. 4, even though the ring appears to have become a bit larger while the compass 62 has also been tumbled to keep the front cone aligned with the ring axis and in the relative front position of the ring 66. FIG. 6 again shows the compass 62 in the upper right hand corner at the same size and tumbled to be in alignment with the scene 64. FIG. 7 depicts the view compass 62 in a left side view aligned with the ring 66, so that the front cone points in the axial direction of the ring 66.”  FIG. 4-7 shows a GUI that allows the user to change viewpoint of their 3D object.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Pack with the GUI of Schrag so that the rendered object in Pack can be rotated/translated/zoomed in and out.  Pack is concerned with selecting a viewpoint to render the imagery data using an octree.  Therefore, Pack anticipates the rendering of the imagery data from different viewpoints.  Schrag allows the user to have a GUI to change the viewpoint.  Thus, it would have been beneficial to a person of ordinary skill in the art at the time of the claimed invention to modify the computer system of Pack with the GUI of Schrag so the user can select the viewpoint in which the imagery data can be rendered in.
	While the combination of Pack and Schrag does not explicitly disclose, Arslan does disclose The method of claim 1, wherein the image comprises a gradient of octree mesh resolution data sectors in a direction outward from the selected viewing origin along the vector. (paragraph [0039] reciting “In some implementations, The octree representation can begin with an initial, coarse, octree decomposition of a three-dimensional (3D) bounding box of the domain of a given volumetric data set. Initially, octree cells can be split merely based on the highest adjoint gradients. The splitting process can be terminated when a maximum number of cells is exceeded or when all cell-specific adjoint gradients are smaller than some specified threshold.”  
	Therefore, the octree using the adjoining gradient splitting method will result in nodes that have lower and loser gradients until the gradients are smaller than some specific threshold.  Therefore, as the nodes within the frustum are being rendered, the nodes will have a change in gradience from the viewpoint.  	Arslan is used to show the octree mesh with gradient of mesh resolutions.  This Pack discloses an octree and thus Pack’s octree modified by Arslan’s octree, allow for gradient of octree mesh resolution.  Furthermore, as indicated in Pack’s, there’s a viewing frustum that is culled, thus the gradient in the octree is viewed based on the viewing frustum already disclosed in Pack.  The frustum has a viewing direction (vector) along with 3D space forming that viewing direction space wherein objects inside the octree are preserved/rendered while the nodes outside are culled.  Since the octree of Arslan has the gradients split among the tree nodes or cells, the principle applied in Pack can be applied to the octree modified with Arslan’s octree.)
	It would have been obvious to a person of ordinary skills in the art at the time of the claimed invention to modify the combination of Pack and Schrag with the teachings 
17.	Regarding Claim 2 (Previously presented), Pack further discloses The method of claim 1, wherein storing comprises accessing the storage cluster. (paragraph [0015] reciting “In addition, data being tied or rendered together in a database record may be resident in the same memory device, or across several memory devices, and may be linked together in fields of a record in a database across a network.”  Therefore, the point clouds can be stored across several memory devices that may be linked together in a field of records in a database across a network.)18.	Regarding Claim 3 (Original), Pack further suggests The method of claim 1, further comprising using a network to intercouple the storage system, controller, and user interface. (paragraph [0012] reciting “Embodiments may include various steps, which may be embodied in machine-executable instructions to be executed by a general-purpose or special-purpose computer (or other electronic device). Alternatively, the steps may be performed by hardware components that include specific logic for performing the steps or by a combination of hardware, software, and/or firmware.”; 
	paragraph [0015] reciting “In certain embodiments, a particular software module may comprise disparate instructions stored in different locations of a memory device, which together implement the described functionality of the module. Indeed, a module may comprise a single instruction or many instructions, and may be distributed over may be linked together in fields of a record in a database across a network.”
The specific logic corresponds to the controller and the storage system corresponds to the database or memory storage devices.  The network used to intercouple the storage system and controller is the communications network.  The user interface is the GUI from Schrag. In view of paragraph [0015] of Pack, the GUI from Schrag can be on a first computer system and its commands can be used to process the octree on another remote devices with the results presented on the first computer system where the GUI is located.)19.	Regarding Claim 4 (Original), Pack further discloses The method of claim 3, wherein at least one portion of the network is accessible to the internet. (paragraph [0105] reciting “At step 605, a LOD tree hierarchy data structure may obtained. At step 605, the entire tree may not be loaded; instead, rendering method 600 may stream through the tree data structure. As such, loading a tree hierarchy at step 605 may comprise obtaining a handle to a network resource (e.g., a uniform resource locator (URL) or the like).”  The tree hierarchy that is loaded through a network resources such as a URL.  Thus the storage that holds the tree hierarchy is  20.	Regarding Claim 5 (Original), Schrag further discloses The method of claim 1, further comprising generating the user interface with a computing system that houses the controller. (paragraph [0039] reciting “FIG. 18 illustrates hardware of the present invention where the 3D scene, including the view compass, is depicted on a display 250, such as a CRT, PDP or LCD. A computer 252, such as desk top computer, runs the processes of the present invention, along with the 3D graphics software, that allow the user to manipulate the scene and select controls on the display, via input devices, such as a mouse 256 and keyboard 258. Other input devices can also be used, such as tablets, gloves, etc., that allow a user to point at and select objects.”  
The computer 252 is the computing system while the 3D graphics software is the controller that controls the displaying of the 3D object.  It would have been obvious to modify the computer system of Pack with the computer and 3D graphics software of Schrag in order to generate the GUI for the user to manipulate the 3D imagery data.)21.	Regarding Claim 7 (Original), Schrag further discloses The method of claim 1, wherein the user interface is configured such that the user may adjust the selected origin and vector using an input device, causing the controller to assemble a new image based at least in part upon the adjusted origin and vector. (paragraph [0026] reciting “The view compass 30, as depicted in FIG. 2, is a collection of seven virtual buttons or handles 32-44, represented as a 3D figure (widget) on a computer display. The buttons are conventional virtual buttons in that the operating system user interface recognizes that an action is to be taken when a cursor is on one of the buttons and a mouse button is activated or "clicked". The compass 30 becomes These seven buttons or controls 32-44 provide shortcuts for moving the virtual camera in (or viewpoint of) the scene to pre-defined positions.”;
paragraph [0030] reciting “…When a handle is activated the scene is switched to the viewpoint of the handle, the 3D scene object is centered and the display view is resized (zoom-in or zoom-out) so that the object fits within the display as will discussed in more detail later herein.” 
 The compass 30 is the interface that can be manipulated to change the origin (rotate) and vector (zoom in or zoom out).  By doing so, an updated image from an updated perspective is shown.)
22.	Regarding Claim 12 (Original), Pack further discloses The method of claim 1, wherein the point cloud represents data that has been collected based upon distance measurement scans of objects. (paragraph [0041] reciting “At step 110, one or more point cloud data sets may be received. As discussed above, the point cloud data sets received at step 110 may be generated from a LIDAR imaging system, such as a TTC, and may comprise point cloud data taken from one or more points of view (i.e., LIDAR imaging positions). Accordingly, at step 115, point cloud data sets from these multiple points of view may be merged together into a single point cloud data set using a global transformation.”
The LIDAR imaging system is well known in the art at the time of the claimed invention to be a distance measurement scanner.)23.	Regarding Claim 13 (Original), Pack further discloses The method of claim 12, wherein the point cloud represents at least one LIDAR scan. (paragraph [0041] 
24.	Regarding Claim 14 (Original), Pack further discloses The method of claim 1, wherein the octree hierarchy of data sectors is configured such that an N level sector represents a centroid of points at the N+1 level below. (paragraph [0045] reciting “Turning to FIG. 2b, the 3D scene represented by 200.V may be partitioned into eight (8) substantially equally sized octants, 210.V-217.V. Each octant 210.V-217.V may comprise additional detail about object depicted in scene 200.V. The octree hierarchy may reflect this volume subdivision by generating eight (8) child nodes (nodes 210-217) under root node 200. Each node 210-217 may correspond to a volume 210.V-217.V.”
Node 200.V is a volume and it is split into octant of equal sizes.  Therefore, node 200.V is a volume that comprises a center point which is used to create the octant of equal sizes.)25.	Regarding Claim 15 (Original), Pack further discloses The method of claim 14, wherein each point is weighted equally in determining the centroid. (paragraph [0045] reciting “Turning to FIG. 2b, the 3D scene represented by 200.V may be partitioned into eight (8) substantially equally sized octants, 210.V-217.V. Each octant 210.V-217.V may comprise additional detail about object depicted in scene 200.V. The octree hierarchy may reflect this volume subdivision by generating eight (8) child nodes  The method of claim 1, further comprising using the controller to store data sectors of similar octree mesh resolution in similar accessibility configurations on the storage system. (paragraph [0059] reciting “At step 185, given the quadrilaterals and splats created for each leaf node of the octree hierarchy, lower LOD textured quads for the higher nodes in the tree may be generated (e.g., with larger a error threshold `ϵ` corresponding to a lower level of detail). The octree may be stored in a file and/or other data storage location. As discussed above in conjunction with FIG. 2a-c, the octree may be stored as a sequential list of nodes by traversing the octree data structure in breadth-first order.”
The octree is stored in the storage location and the nodes are stored as a sequential list of nodes.  Clearly, the octree is stored with sectors (levels with nodes in each level) and each level has additional details of the image.)27.	Regarding Claim 18 (Original), Pack further discloses The method of claim 17, wherein the controller is configured to store data sectors of similar octree mesh resolution on a common storage device. (paragraph [0059] reciting “At step 185, given the quadrilaterals and splats created for each leaf node of the octree hierarchy, lower LOD textured quads for the higher nodes in the tree may be generated (e.g., with larger a error threshold `ϵ` corresponding to a lower level of detail). The octree may be stored in a file and/or other data storage location. As discussed above in conjunction with FIG. 2a-c, the octree may be stored as a sequential list of nodes by traversing the octree data structure in breadth-first order.”  Since the entire octree is stored in the same data storage location, this means all of the nodes with same resolution (and different resolutions) are stored in the same storage device.)29.	Regarding Claim 20 (Original), Pack further suggests The method of claim 1, further comprising deterministically organizing the point data with the controller by automatically naming each of the data sectors with a uniquely identifiable name that is retrievable by the controller. (paragraph [0096] reciting “Turning now to FIG. 5b, one embodiment of a serialized data structure for a tree node of FIG. 5a is depicted. Each node in the tree structure of FIG. 5a may comprise several pieces of data. Link 505 may comprise a pointer, or other referencing means, to the node's parent (e.g. element 505 of node 520 may point to node 510). The position and bounding sphere radius of the node may comprise 13 bits of data and may be stored in location 515. The tree structure may comprise 2-3 bits and be stored in position 525. The point normal may comprise 14 bits and may be stored in location 535. The width of the normal node may comprise 2 bits and be stored in location 545. A simple node texture (e.g., an r, b, g color) may be stored at location 555. Finally, links to child nodes (if any) may be stored in location 557.”  
Therefore, every node in the octree such as octree 500 of FIG. 5a may have pointers to its parent and/or children, if any.  Pointers are very well known to a person of ordinary skill in the art at the time of the claimed invention and pointers are memory addresses “pointing” of where the data is stored.  Therefore, each node is stored in some address location and this address location is stored in other nodes so those other nodes can reference a parent or child node quickly.  Therefore, the stored pointer 
30.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack in view of Schrag in view of Arslan and further in view of Easterly et al. (U.S. Patent No. 8,443,301 B1).
31.	Regarding Claim 6 (Original), while the combination of Pack, Schrag, and Arslan does not explicitly disclose, Easterly discloses The method of claim 1, further comprising presenting the user interface to the user within a web browser. (see FIG. 2A; col. 3, lines 43-60 reciting “The visual repsorting system 100 can transmit or provide the 3D model report to one or more user computing devices 170. The user computing devices 170 can be a desktop personal computer (PC), a laptop computer, a cellular phone, personal digital assistant (PDA), a kiosk and/or the like. For example, the customer, using his mobile computing device (e.g. a cell phone or tablet) or PC at home or at work, obtains the 3D report from the visual reporting system 100 using a visual interface such as a web browser or other software application. The customer can view the 3D model in the report and manipulate the model to focus on particular inspection items. The customer can expand inspection items to get additional detail, for example, via popup window, in order to learn more about the inspection items. For example, the customer could view photos and/or videos of the actual inspection item, instructional videos which can discuss the need for the repair or the consequences of failing to repair the time, view repair estimates, and/or other inspection details. ”)	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Pack, Schrag, and Arslan with .
32.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack in view of Schrag in view of Arslan and further in view of Carl Christer Janson (U.S. Patent No. 8,525,848 B2).
33.	Regarding Claim 8 (Original), while the combination of Pack, Schrag, and Arslan does not explicitly disclose, Janson discloses The method of claim 1, wherein the very large number of associated points is greater than 1 billion points. (col. 1, lines 12-15 reciting “Point clouds are often created by three-dimensional (3D) scanners that measure a large number of points (e.g., from thousands to many billions of points [3D coordinates]) on the surface of an object, and output a point cloud as a data file.”)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to have Pack create a data set using the LIDAR that contained billions of points as described in Janson.  While Pack does not explicitly disclose generating an octree from over a billion points, Pack does state that the data sets can have millions of points from each perspective and multiple perspectives are merged .
34.	Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack in view of Schrag in view of Arslan and further in view of Hsu et al. (U.S. Patent Application Publication No. 2014/0293266 A1).
35.	Regarding Claim 9 (Original), while the combination of Pack, Schrag, and Arslan does not explicitly disclose, Hsu suggests The method of claim 1, wherein the point cloud has a uniform point pitch. (paragraph [0033] reciting “Precision Geo-Location: The accuracy of calculated UAS positions depends largely on the resolution of the measured ranges between the sensor and select ground cells. Using LIDAR, the achievable range resolution (for altitudes of several hundred meters) can be less than one centimeter, yielding high precision position determination.”
The uniform point pitch is the resolution at which the points are taken.  In Hsu, the resolution is measured at less than one centimeter by a LIDAR system from several hundred meter above, so the uniform point pitch of the point cloud is less than 1 centimeter.)	It would have been obvious to a person of ordinary skill in the art to modify the LIDAR disclosed in Pack such that the resolution of the LIDAR is able to be less than one centimeter, which yields high precision.  Therefore, the point cloud will be uniformly generated at resolutions of less than 1 centimeter.  Therefore, the uniform point pitch of the data set of Pack can have a pitch of less than 1 centimeter if the LIDAR's achievable range resolution disclosed in Hsu is applied.  It would be obviously beneficial to have a resolution of less than 1 centimeter so more points can be captured and higher  The method of claim 1, wherein the point cloud has a point pitch that is less than about one meter. (paragraph [0033] reciting “Precision Geo-Location: The accuracy of calculated UAS positions depends largely on the resolution of the measured ranges between the sensor and select ground cells. Using LIDAR, the achievable range resolution (for altitudes of several hundred meters) can be less than one centimeter, yielding high precision position determination.”
The uniform point pitch is the resolution at which the points are taken.  In Hsu, the resolution is measured at less than one centimeter by a LIDAR system from several hundred meter above, so the uniform point pitch of the point cloud is less than 1 centimeter.)
	It would have been obvious to a person of ordinary skill in the art to modify the LIDAR disclosed in Pack such that the resolution of the LIDAR is able to be less than one centimeter, which yields high precision.  Therefore, the point cloud will be uniformly generated at resolutions of less than 1 centimeter.  Therefore, the uniform point pitch of the data set of Pack can have a pitch of less than 1 centimeter if the LIDAR's achievable range resolution disclosed in Hsu is applied.  It would be obviously beneficial to have a resolution of less than 1 centimeter so more points can be captured and higher resolution of the octree level is achieved so the object can be rendered with higher resolution, if needed.37.	Regarding Claim 11 (Original), while the combination of Pack, Schrag, and  The method of claim 10, wherein the point cloud has a point pitch that is less than about 1 centimeter. (paragraph [0033] reciting “Precision Geo-Location: The accuracy of calculated UAS positions depends largely on the resolution of the measured ranges between the sensor and select ground cells. Using LIDAR, the achievable range resolution (for altitudes of several hundred meters) can be less than one centimeter, yielding high precision position determination.”
The uniform point pitch is the resolution at which the points are taken.  In Hsu, the resolution is measured at less than one centimeter by a LIDAR system from several hundred meter above, so the uniform point pitch of the point cloud is less than 1 centimeter.)
38.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack in view of Schrag in view of Arslan and further in view of Carsten Lojewski et al. (U.S. Patent No. 8,014,568 B2).
39.	Regarding Claim 16 (Original), while the combination of Pack, Schrag, and Arslan does not explicitly disclose, Lojewski does disclose The method of claim 14, wherein the points comprising the point cloud are not all weighted equally in determining the centroid. (col. 1, lines 51-57 reciting “The individual children volumes produced by the division (by means of corresponding dividing planes which are disposed for example perpendicular to the individual coordinate axes x, y and z of a Cartesian coordinate system) need not however be cube-shaped but can also in general have a cuboid configuration. A subdivision of the volumes into parts of an unequal size is also possible.”)
.
Response to Arguments
40.	Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive. 
41.	On page 7 of the Remarks, Applicants argue Arslan does not disclose the limitation vector originating at the origin and points farther away from the selected viewing origin along the vector, wherein the image comprises a gradient of octree mesh resolution data sectors in a direction outward from the selected viewing perspective origin along the vector.  Applicants argue Aslan does not disclose this.  First, Chang is cited as disclosing points farther away from the selected viewing origin along the vector and Pack is cited as disclosing vector originating at the origin (of a frustum).  Arslan does disclose wherein the image comprises a gradient of octree mesh resolution data sectors in a direction outward from the selected viewing perspective origin as cited in paragraph [0039] but Applicants argue nothing in Arslan discloses a gradient that is in a direction outward from the selected viewing 
42.	Regarding the Double Patenting rejection, Examiner has chosen to maintain the rejection as discussed above.  Examiner has mapped claims 1 to other corresponding claims limitation by limitation and also mapped dependent claims to corresponding .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					   CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained fromthe Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611